     Case: 1:18-cv-07256 Document #: 14 Filed: 02/06/19 Page 1 of 1 PageID #:40

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Angalia Bianca
                                    Plaintiff,
v.                                                    Case No.: 1:18−cv−07256
                                                      Honorable John Robert Blakey
University Of Illinois, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 6, 2019:


       MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
2/6/2019. Initial MIDP discovery shall be completed by 4/10/2019. Case management
conference set for 4/24/2019 at 10:15 a.m. in Courtroom 1203. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
